                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

   MELANIE LANSFORD                                  §
                                                     §    Civil Action No. 4:18-CV-669
   v.                                                §    (Judge Mazzant/Judge Nowak)
                                                     §
   COMMISSIONER, SSA                                 §

                    MEMORANDUM ADOPTING REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On February 11, 2020, the report of the Magistrate Judge (Dkt. #22) was entered containing

  proposed findings of fact and recommendations that the final decision of the Commissioner of

  Social Security be AFFIRMED.

          Having received the report of the Magistrate Judge, and no objections thereto having been

. timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

  are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

          It is, therefore, ORDERED that the decision of the Commissioner is AFFIRMED.

          IT IS SO ORDERED.
           SIGNED this 4th day of March, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
